Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guo et al. (US Pat. #10,096,713).
Regarding claim 1, Guo teaches a semiconductor device, comprising:
a semiconductor substrate [fig. 12, 10];
a semiconductor fin extending upwards from the semiconductor substrate [fig. 12, 16]; and
a filled trench formed in the semiconductor fin [fig. 12, 42/46/48], wherein the filled trench includes:
a first sigma portion partially filled by a semiconductor buffer region, wherein an unfilled part of the first sigma portion is filled by a doped semiconductor region grown on the semiconductor buffer region [fig. 12, doped semiconductor 46, buffer material 42 adjacent to the 16c label in a sigma portion];
a second sigma portion filled by the semiconductor buffer region [fig. 12, 42 in the sigma portion near the line labeled 12]; and 
a middle portion connecting the first sigma portion to the second sigma portion, wherein the middle portion is filled by the semiconductor buffer region [fig. 12, 42 below 46 and adjacent to the label 48].
Regarding claim 2, Guo discloses the semiconductor device of claim 1, further comprising a gate structure formed over the semiconductor fin, wherein the gate structure includes a gate stack straddling a channel portion of the semiconductor fin and a gate space present on sidewalls of the gate stack [fig. 12, gate 24, spacers 28 straddling channel 16c].
Regarding claim 3, Guo teaches the semiconductor device of claim 2, wherein the first sigma portion includes a horizontal tip region extending beneath the gate spacer and a bottom region extending toward the semiconductor substrate [fig. 12, the first sigma portion containing doped semiconductor 45 and buffer material 42 has a tip portion extending beneath the gate spacer and a bottom region extending towards the substrate above the middle portion].
Regarding claim 4, Guo discloses the semiconductor device of claim 3, wherein the semiconductor buffer region fills the horizontal tip region and the bottom region of the first sigma portion [fig. 12, 46 fills all the regions of the first sigma portion].
Regarding claim 5, Guo teaches the semiconductor device of claim 2, wherein the filled trench has sidewalls vertically coincident with outer sidewalls of the gate spacer [fig. 12, the inner parts of the sigma portions are vertically coincident with the sidewalls of the gate spacer].
Regarding claim 6, Guo discloses the semiconductor device of claim 1, wherein the second sigma portion has a depth greater than that of the first sigma portion [fig. 12, second sigma portion is further down the trench, deeper, than the first sigma portion].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        





/JAEHWAN OH/Primary Examiner, Art Unit 2816